                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re Apple iPhone Antitrust Litigation          Case No. 11-cv-06714-YGR (TSH)
                                   8
                                                                                          DISCOVERY ORDER
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case has been referred to the undersigned for discovery purposes. The parties shall

                                  14   follow the undersigned’s Discovery Standing Order, which is available at

                                  15   https://cand.uscourts.gov/tsh/standing-orders. Any questions should be directed to Courtroom

                                  16   Deputy Rose Maher, (415) 522-4708.

                                  17

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: 10/10/2019

                                  21
                                                                                                  THOMAS S. HIXSON
                                  22                                                              United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
